DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the preliminary amendment filed on 12 October 2021.
2.  Claims 2-21 are pending in the application.
3.  Claims 2-21 have been rejected.
4.  Claim 1 has been cancelled in a preliminary amendment.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 30 July 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.  Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,923,719 B2 (hereinafter the ‘719 patent) in view of Karp et al US 2008/0104706 A1 (hereinafter Karp). 
	The ‘719 patent teaches:
	A method of operating a first device, the method comprising: 
initiating a communication session with a second device (i.e. a request to transmit data from the first entity to a second entity) [column 15, lines 58-59]; 
generating first location information associated with the first device (i.e. identifying a location of the first entity) [column 15, line 65]; 
generating a location-based private key based on the first location information and the private key (i.e. generating key based on combination of the location of the first entity and a private key) [column 15 line 66 to column 16 line 7]; 
receiving, from the second device, a session key encrypted based on the public key and second location information associated with the second device [column 15, lines 60-64]. 
The ‘719 patent does not teach retrieving a public key and a private key associated with the first device.  The ‘719 patent does not teach transmitting a public key and a certificate to the second device.  The ‘719 patent does not teach communicating encrypted data with the second device in the communication session, wherein the encrypted data is encrypted with the session key.
Karp teaches retrieving a public key and a private key associated with the first device (i.e. both devices each have a private/public key pair) [0048].  Karp teaches retrieving a public key and a private key associated with the first device.  Karp teaches transmitting a public key and a certificate to the second device (i.e. sending a digital certificate having its public key) [0022].  Karp teaches communicating encrypted data with the second device in the communication session, wherein the encrypted data is encrypted with the session key (i.e. data encrypted with session key) [0034].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ‘719 patent so that a public key and a private key associated with the first device would have been retrieved.  A public key and a certificate would have been transmitted to the second device.  Encrypted data would have been communicated with the second device in the communication session, wherein the encrypted data would have been encrypted with the session key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ‘719 patent by the teaching of Karp because it helps verify that a key belongs to the corresponding device [0022].
Allowable Subject Matter
7.  Claims 2-21 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Xue et al US 2010/0205316 A1 (hereinafter Xue).  Xue is directed to operating a wireless communication network to authenticate a geographic location of a wireless communication device [abstract].  Xue teaches that the geographic location is processed to determine a hash of the geographic location.  The has could then be encrypted with a private key of the wireless communication network and bundled with the geographic location to create the authenticated location information [0036].  However, the prior art does not disclose, teach or fairly suggest the limitations of “retrieving a public key and a private key associated with the first device”, “generating a location-based private key based on the first location information and the private key” and “receiving, from the second device, a session key encrypted based on the public key and second location information associated with the second device “, as recited in independent claims 2, 9 and 16. 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Westen US 2012/0050033 A1 directed to a secure location sharing system that allows publishers to share their locations with subscribers [abstract].
B.  Ronca US 2015/0271154 A1 directed to a geo-fence cryptographic key material comprising a geo-fence description defining a geographic area and associated cryptographic key material that is assigned to an entity for use in authenticated communications [abstract].
C.  Kufluk et al US 2014/0164761 A1 directed to location-based authorization to access a resource [abstract].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492